Elbert, J.
The complaint is bad. The averment that the defendant company failed to file the financial report required by the statute in the office of the recorder 'of deeds of the county of Arapahoe has no force, without the further averment that the defendant company carried on its business in that county. Unless this last was the fact, the statute cast upon it no duty to file the report in the county of Arapahoe. The default of the company upon which the liability of the defendants depends does not appear. 'Neither does the complaint allege, except .inferbntially, when the debt was contracted. The language of the statute is: “ The directors or trustees of the company shall be jointly and severally liable for all the debts of the company that shall be contracted during the year next preceding the time when such report should,' by this section, have been made and filed, and until such report shall be made.” The contract of indebtedness, the default of the corporation, and the directorship of the defendants, should all be averred, and as of such dates as *379to show the liability of the defendants under the statute. The court erred in overruling the demurrer to the complaint.
The judgment is reversed and' the cause remanded, . with leave to the plaintiff to amend.

Reversed.